

	

		II

		109th CONGRESS

		1st Session

		S. 2103

		IN THE SENATE OF THE UNITED

		  STATES

		

			December 14, 2005

			Mr. Reid (for

			 Mr. Lieberman) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To impose a temporary windfall profits tax

		  on crude oil and provide a rebate to each household from the revenues resulting

		  from such tax. 

	

	

		1.Temporary windfall profits

			 tax

			(a)In

			 generalSubtitle E of the

			 Internal Revenue Code of 1986 (relating to alcohol, tobacco, and certain other

			 excise taxes) is amended by adding at the end thereof the following new

			 chapter:

				

					56Temporary

				windfall profits on crude oil

						

							Sec. 5896. Imposition of

				  tax.

							Sec. 5897. Windfall profit;

				  removal price; adjusted base price; qualified investment.

							Sec. 5898. Special rules and

				  definitions.

						

						5896.Imposition of

				tax

							(a)In

				generalIn addition to any

				other tax imposed under this title, there is hereby imposed on any integrated

				oil company (as defined in section 291(b)(4)) an excise tax equal to 50 percent

				of the windfall profit from all barrels of taxable crude oil removed from the

				property during taxable years beginning in 2005.

							(b)Fractional part

				of barrelIn the case of a

				fraction of a barrel, the tax imposed by subsection (a) shall be the same

				fraction of the amount of such tax imposed on the whole barrel.

							(c)Tax paid by

				producerThe tax imposed by

				this section shall be paid by the producer of the taxable crude oil.

							5897.Windfall profit;

				removal price; adjusted base price

							(a)General

				ruleFor purposes of this

				chapter, the term windfall profit means the excess of the removal

				price of the barrel of taxable crude oil over the adjusted base price of such

				barrel.

							(b)Removal

				priceFor purposes of this

				chapter—

								(1)In

				generalExcept as otherwise

				provided in this subsection, the term removal price means the

				amount for which the barrel of taxable crude oil is sold.

								(2)Sales between

				related personsIn the case

				of a sale between related persons, the removal price shall not be less than the

				constructive sales price for purposes of determining gross income from the

				property under section 613.

								(3)Oil removed

				from property before saleIf

				crude oil is removed from the property before it is sold, the removal price

				shall be the constructive sales price for purposes of determining gross income

				from the property under section 613.

								(4)Refining begun

				on propertyIf the

				manufacture or conversion of crude oil into refined products begins before such

				oil is removed from the property—

									(A)such oil shall be treated as removed on the

				day such manufacture or conversion begins, and

									(B)the removal price shall be the constructive

				sales price for purposes of determining gross income from the property under

				section 613.

									(5)PropertyThe term property has the

				meaning given such term by section 614.

								(c)Adjusted base

				price definedFor purposes of

				this chapter, the term adjusted base price means $40 for each

				barrel of taxable crude oil.

							5898.Special rules and

				definitions 

							(a)Withholding and

				deposit of taxThe Secretary

				shall provide such rules as are necessary for the withholding and deposit of

				the tax imposed under section 5896 on any taxable crude oil.

							(b)Records and

				informationEach taxpayer

				liable for tax under section 5896 shall keep such records, make such returns,

				and furnish such information (to the Secretary and to other persons having an

				interest in the taxable crude oil) with respect to such oil as the Secretary

				may by regulations prescribe.

							(c)Return of

				windfall profit taxThe

				Secretary shall provide for the filing and the time of such filing of the

				return of the tax imposed under section 5896.

							(d)DefinitionsFor purposes of this chapter—

								(1)ProducerThe term producer means the

				holder of the economic interest with respect to the crude oil.

								(2)Crude

				oil

									(A)In

				generalThe term crude

				oil includes crude oil condensates and natural gasoline.

									(B)Exclusion of

				newly discovered oilSuch

				term shall not include any oil produced from a well drilled after the date of

				the enactment of the chapter, except with respect to any oil produced from a

				well drilled after such date on any proven oil or gas property (within the

				meaning of section 613A(c)(9)(A)).

									(3)BarrelThe term barrel means 42

				United States gallons.

								(e)Adjustment of

				removal priceIn determining

				the removal price of oil from a property in the case of any transaction, the

				Secretary may adjust the removal price to reflect clearly the fair market value

				of oil removed.

							(f)RegulationsThe Secretary shall prescribe such

				regulations as may be necessary or appropriate to carry out the purposes of

				this

				chapter.

							.

			(b)Clerical

			 amendmentThe table of

			 chapters for subtitle E of the Internal Revenue Code of 1986 is amended by

			 adding at the end the following new item:

				

					

						Chapter 56. Temporary windfall

				profit on crude

				oil.

					

					.

			(c)Deductibility

			 of windfall profit taxThe

			 first sentence of section 164(a) of the Internal Revenue Code of 1986 (relating

			 to deduction for taxes) is amended by inserting after paragraph (5) the

			 following new paragraph:

				

					(6)The windfall profit tax imposed by section

				5896.

					.

			(d)Effective

			 DateThe amendments made by

			 this section shall apply to taxable years beginning in 2005.

			2.Household

			 rebate

			(a)In

			 generalSubchapter B of

			 chapter 65 of the Internal Revenue Code of 1986 (relating to rules of special

			 application in the case of abatements, credits, and refunds) is amended by

			 adding at the end the following new section:

				

					6430.Household

				rebate

						(a)General

				ruleExcept as otherwise

				provided in this section, each individual shall be treated as having made a

				payment against the tax imposed by chapter 1 for the taxable year beginning in

				2005 in an amount equal to $450.

						(b)Remittance of

				paymentThe Secretary shall

				remit to each taxpayer the payment described in subsection (a) not later than

				March 1, 2006.

						(c)Certain persons

				not eligibleThis section

				shall not apply to—

							(1)any taxpayer who did not have any adjusted

				gross income for the preceding taxable year or whose adjusted gross income for

				such preceding taxable year exceeded $40,000,

							(2)any individual with respect to whom a

				deduction under section 151 is allowable to another taxpayer for the taxable

				year beginning in 2005,

							(3)any estate or trust, or

							(4)any nonresident alien

				individual.

							.

			(b)Conforming

			 amendmentSection 1324(b)(2)

			 of title 31, United States Code, is amended by inserting before the period

			 , or from section 6430.

			(c)Clerical

			 amendmentThe table of

			 sections for subchapter B of chapter 65 of the Internal Revenue Code of 1986 is

			 amended by adding at the end the following new item:

				

					

						Sec. 6430. Household

				rebate.

					

					.

			(d)Effective

			 dateThe amendments made by

			 this section shall take effect on the date of the enactment of this Act.

			

